DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over August et al. (US PG pub 2002/0132211) in view of GeekWire (NPL - https://www.youtube.com/watch?v=CG4KL9MKX4w).

August et al. shows all of the limitations of the claims except for specifying a camera input device in real-time; coaching outputs/coaching assistance on a display device; wherein the coaching recommendations include a recommended video within the video footage to be displayed on the display device; displaying the locations of the plurality of players within the play area map in real-time.



A method for providing real-time coaching assistance during a competition, 
the method comprising: 
providing a gameplay profile containing rules for competing in the competition; (paragraph [0029], “These examples, however, are not exhaustive, as the invention may be applied to any sport or game which involves player coaching, each of which may have its own unique set of rules and coaching instructions.”)
receiving input data relating to the competition via an input device (figure 15, step 331);  
analyzing in via a processing module the input data in view of the gameplay profile for the competition;  (figures 13, 14, and 15; steps 303, 323, and 333)
automatically generating coaching outputs in real-time based on the analysis of the input data; (figures 13, 14, and 15; steps 305, 325, and 335) and 
displaying in the coaching outputs;  (figures 13, 14, and 15; steps 307, 327, and 337)
wherein the coaching outputs include performance statistics for a plurality of players (figure 10, step 221), and also include an attempt projection for a future event to occur during the competition; (figure 10, step 227)  and 
wherein the coaching assistance is provided (figure 10, step 227 to step 111 in figure 8)  . 
 



wherein the coaching outputs further include coaching recommendations based on the analysis of the input data, and wherein the coaching recommendations include at least one of a play to be called and a change in use of own players within the plurality of players. (paragraph [0005], “The processing unit receives and processes one or more of player statistics, game play information, and player location information, and develops for specific game play situations coaching instructions which are communicated to the player.  The player listens to the coaching instructions and, hopefully, carries out those instructions during practice sessions or game play.”)
 
	In regards to claims 3 and 18
wherein the coaching recommendations include a substitution for which of the own players to cover an opponent player within the plurality of players. (paragraph [0079], “From this information, processing unit 33 proceeds to analyze a knowledge base of how an opponent player or team reacts in the situation and sets up input at processing segment 301.  For example, in a baseball game, if a batter is being coached, processing unit 33 may utilize a lookup table to look up based on the parameters input in processing segment 301, what types of pitches a pitcher will likely throw under the current game situation.  This knowledge base may be historical data compiled from prior games or from other sources.”  The example is a baseball example, but the how to bat against a pitcher is considered to be covering or defensing an opponent player.)
 

comprising storing video footage of at least one of the plurality of player, wherein the video footage is displayable on the display device, and wherein the coaching recommendations include a recommended video within the video footage to be displayed on the display device based on the analysis of the input data. 
 
	In regards to claim 7,
	wherein the input data includes locations within a play area map for each of the plurality of players. (figure 1) 
 
	In regards to claim 8,
comprising dividing the play area map into zones, and further comprising analyzing the input data for each of the plurality of players to determine the performance statistics for each of the plurality of players specific to the zones. (figure 1, by example, infield and outfield)
 
	In regards to claim 14,
comprising storing the coaching outputs of the competition as historic data, wherein the historic data is receivable among the input data for a future competition. (figure 8, steps 105 and 106)
 



wherein the input data further includes external data relating to at least one of weather, day, and time of day conditions for the competition. (abstract, “a processor which receives information on game play conditions and/or player and game object locations”)
 
GeekWire teaches, 
Page 2, “very very quickly” is considered in real-time.
Page 6, the text teaches the use of a camera input device in real-time
Pages 3-4, teaches coaching in real time on a display device making changes and showing something they want to take advantage of the rest of the game.
Page 5, teaches displaying the locations of the plurality of players within the play area map in real-time.


Based on the teaching of GeekWire, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the August et al. invention to incorporate a camera input device in real-time; coaching outputs/coaching assistance on a display device; wherein the coaching recommendations include a recommended video within the video footage to be displayed on the display device; displaying the locations of the plurality of players within the play area map in real-time in order to add a visual aid to the audio system.

5 is rejected under 35 U.S.C. 103 as being unpatentable over August et al. (US PG pub 2002/0132211) and GeekWire (NPL - https://www.youtube.com/watch?v=CG4KL9MKX4w) in further view of CoachLeeMartin (NPL - https://www.youtube.com/watch?v=WFCdMz7eph8).

The combination of August et al. and GeekWire, as applied above, shows all of the limitations of the claims except for specifying wherein the coaching outputs further include coaching warnings indicating that one of the rules stored within the gameplay profile is being violated.

	CoachLeeMartin teaches, a video of the coach explaining the soccer offsides rule and warns that a player will be flagged if the rule is violated.

	Based on the teaching of CoachLeeMartin, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination invention of August et al. and GeekWire to incorporate the coaching outputs further include coaching warnings indicating that one of the rules stored within the gameplay profile is being violated in order to help educated the players.





s 6, 10-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over August et al. (US PG pub 2002/0132211) and GeekWire (NPL - https://www.youtube.com/watch?v=CG4KL9MKX4w) in further view of Marty et al. (US patent 10,343,015).

The combination of August et al. and GeekWire, as applied above, shows all of the limitations of the claims except for specifying assigning and displaying an indicator in real-time for each of the plurality of players within the play area map, wherein the indicators are indicative of the performance statistics for each of the plurality of players, respectively. wherein for each of the plurality of players the performance statistics include the probability of scoring from each of the zones and the attempt projections include the probability of attempting to score from each of the zones. displaying in real-time coding for each of the plurality of players within the play area map, wherein the coding is indicative of the performance statistics for each of the plurality of players, respectively and wherein the coaching outputs include a fatigue score for at least one of the plurality of players.

	Marty et al., teaches assigning and displaying an indicator in real-time for each of the plurality of players within the play area map, wherein the indicators are indicative of the performance statistics for each of the plurality of players, respectively. wherein for each of the plurality of players the performance statistics include the probability of scoring from each of the zones and the attempt projections include the probability of attempting to score from each of the zones. displaying in real-time coding for each of 
	Marty et al., also teaches, column 17, lines 59-65, “As an example, if a player's shooting performance decreases more than average over the course of the game, then it may be determined that fatigue has greater effect on this player than average.  In such case, a coach may decide to utilize the player less in the second half or perform certain shooting drills at the end of practice to help the player to learn to shoot better when fatigued.”  The “more than average” is considered to be a fatigue score.

	Based on the teaching of Marty et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination invention of August et al. and GeekWire to incorporate specifying assigning and displaying an indicator in real-time for each of the plurality of players within the play area map, wherein the indicators are indicative of the performance statistics for each of the plurality of players, respectively. wherein for each of the plurality of players the performance statistics include the probability of scoring from each of the zones and the attempt projections include the probability of attempting to score from each of the zones. displaying in real-time coding for each of the plurality of players within the play area map, wherein the coding is indicative of the performance statistics for each of the plurality of players, respectively and wherein the coaching outputs include a fatigue score for at least one of the plurality of players in order to use statistical and local data to get a coaching advantage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A CUFF/Primary Examiner, Art Unit 3715